 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTER OF THE APPLICATION               CASE NO.: 2:20-SW-159-CKD, 2:20-SW-160-
     OF THE UNITED STATES OF AMERICA                CKD, 2:20-SW-234-AC
12   FOR SEARCH WARRANTS CONCERNING:

13   THE CELLULAR TELEPHONE ASSIGNED                [PROPOSED] ORDER TO UNSEAL SEARCH
     CALL NUMBER (530) 393-9583, AND                WARRANTS AND SEARCH WARRANT
14   2071 AMANDA WAY, APARTMENT #44,                AFFIDAVITS
     CHICO, CA 95928
15                         Defendants.

16

17

18         Upon application of the United States of America and good cause having been shown,

19         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

20

21
     Dated:   April 2, 2020
22                                                    The Honorable Edmund F. Brennan
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


      PROPOSED ORDER TO UNSEAL SEARCH WARRANTS
